Case 6:20-cv-01210-GAP-GJK Document 57 Filed 07/01/21 Page 1 of 5 PageID 450




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION



DAVID NDALAMBA, and
STARLINE MEDIA, INC.
         Plaintiffs,                         C.A. No. 6:20-CV-01210-GAP-GJK

      v.

ELISHA TRICE, JOMY STERLING,
and STAR STATUS GROUP

            Defendants.



JOMY STERLING and STAR STATUS
GROUP
         Counterclaim Plaintiffs,

      v.

DAVID NDALAMBA and TYLER
GNASS
            Counterclaim Defendants.


                             MOTION TO COMPEL

      Pursuant to Rules 37(a)(3)(B) and 37(d)(1)(A)(i) of the Federal Rules of Civ-

il Procedure, Defendants, Jomy Sterling and Star Status Group, by and through

their undersigned counsel, hereby respectfully request an order compelling (A)

the Plaintiffs and Counterclaim Defendant Tyler Gnass to produce the docu-

ments listed in Exhibit A, attached hereto, by July 12, 2021, (B) Tyler Gnass to at-


                                    Page 1 of 5
Case 6:20-cv-01210-GAP-GJK Document 57 Filed 07/01/21 Page 2 of 5 PageID 451




tend a deposition by video conference on July 14, 2021 at 10am, and (C) David

Ndalamba to attend a deposition by video conference on July 15, 2021 at 10am

both in his individual capacity and a representative of Starline Media, Inc. (“Star-

line”). In support of this Motion, Defendants state as follows:

1.      Requests for the production of documents were served on David Ndalam-

ba, Starline, and Tyler Gnass pursuant to Fed. R. Civ. P. 34 on February 18, 2021.

The Ndalamba requests and his responses are attached hereto as Exhibit D, the

Starline requests and its responses are attached hereto as Exhibit E, and the

Gnass requests and his responses are attached hereto as Exhibit F. Each of the

applicable responses indicates that non-privileged and responsive documents

would be produced.

2.      The documents listed in Exhibit A are responsive to Request Nos. 12, 17-

19, 21, 25-27, 29, 61 of the Ndalamba and Starline requests and Request Nos. 5 &

8 of the Gnass requests.

3.      I1 sent emails to counsel for Ndalamba, Starline, and Gnass asking for the

documents listed in Exhibit A on May 18, 2021, May 24, 2021, June 3, 2021, and

June 9, 2021. See Exhibit G. Not receiving a response to these initial emails, I sent

an email on June 11, 2021 asking counsel when he was available to confer about

his clients’ failure to produce the requested documents. See Exhibit H. In re-


1   “I” is Shaun Keough, the undersigned.


                                     Page 2 of 5
Case 6:20-cv-01210-GAP-GJK Document 57 Filed 07/01/21 Page 3 of 5 PageID 452




sponse, counsel indicated that he would “get the documents bate stamped and

sent.” Id. However, counsel never sent these documents to me, nor do I expect

him to without a court order.

4.    I served deposition notices on Gnass (Exhibit B), Ndalamba (Exhibit C),

and Starline (Exhibit C) on June 9, 2021, at least 14 days prior to the dates listed

in the notices.2 See Exhibit I. A day before the Gnass deposition, on June 22, 2021,

counsel emailed me indicating that the noticed depositions needed to be re-

scheduled, and he would “work with [me] on dates.” Id. That same day, I offered

counsel new dates. See Exhibit J. I followed up on June 25, 2021 regarding re-

scheduling the depositions, saying that if I did not hear back by July 1, 2021, I

would file a motion to compel attendance. See Exhibit K. I received no response,

necessitating this Motion.

      WHEREFORE, Defendants respectfully request the relief set forth above.

                          Local Rule 3.01(g) Certification

      I hereby certify that I took good faith steps to avoid filing the instant Mo-

tion. Counsel for Ndalamba, Starline, and Gnass indicated he would produce the

responsive documents I repeatedly requested, but he never did, and now it is the

end of the discovery period. The instant Motion is being filed to effectively en-

force counsel’s agreement to produce the requested documents. Counsel for

2 I asked counsel for his clients’ availability prior to sending the notices but he
did not provide me with any dates.


                                     Page 3 of 5
Case 6:20-cv-01210-GAP-GJK Document 57 Filed 07/01/21 Page 4 of 5 PageID 453




Ndalamba, Starline, and Gnass also agreed to work with me on new dates for his

clients’ depositions. However, counsel is now missing in action and breaching

that agreement by failing to provide alternate dates for the depositions. Since we

are now at the end of the discovery period, there is nothing left to do but file this

Motion.


DATED: July 1, 2021                        Respectfully submitted

                                           Jomy Sterling AND
                                           Star Status Group
                                           By Their Attorney,
                                           /s/ Shaun P. Keough
                                           Shaun P. Keough (Trial Counsel)
                                           Florida Bar # 1000985
                                           PARKER KEOUGH LLP
                                           3505 Lake Lynda Dr. Suite 200
                                           Orlando, FL 32817
                                           Tel.: (321) 262-1146
                                           Fax.: (617) 963-8315
                                           E-mail: skeough@parkerkeough.com




                                     Page 4 of 5
Case 6:20-cv-01210-GAP-GJK Document 57 Filed 07/01/21 Page 5 of 5 PageID 454




                           CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing has

been filed with the Court using the Court’s ECF System which will electroni-

cally serve a copy on July 1, 2021 on all counsel of record.


                                            BY: /s/ Shaun P. Keough
                                            Shaun P. Keough (Trial Counsel)
                                            Florida Bar # 1000985




                                     Page 5 of 5
